



EXHIBIT 10.6
TRANSITION AND SEPARATION AGREEMENT
This TRANSITION AND SEPARATION AGREEMENT (this “Agreement”) is entered into by
and among Burney J. Latiolais, Jr. (“Executive”), Frank’s International, LLC
(the “Company”), and Frank’s International N.V. (“FINV”) (the Company and FINV,
collectively, with all of FINV’s subsidiaries and affiliated companies and
entities, the “FINV Entities”). The Company, FINV, and Executive are referred to
herein individually as a “Party” and collectively as the “Parties.”
WHEREAS, the Company and Executive are parties to that certain Employee
Confidentiality and Restrictive Covenant Agreement made and entered as of
October 4, 2016 (the “Confidentiality Agreement”); and
WHEREAS, FINV and Executive are parties to (a) a Restricted Stock Unit award
agreement dated May 11, 2016, including Exhibit A thereto; (b) a Restricted
Stock Unit award agreement dated February 20, 2017 reflecting time-based vesting
requirements only and including Exhibit A thereto; (c) a Restricted Stock Unit
award agreement dated August 3, 2017 reflecting time-based vesting requirements
only; (d) a Restricted Stock Unit award agreement dated February 19, 2018
reflecting time-based vesting requirements only and including Exhibit A thereto
(collectively, the “RSU Awards”); and
WHEREAS, FINV and Executive are parties to (a) a Restricted Stock Unit Award
agreement dated February 20, 2017 reflecting performance-based vesting
requirements and including Exhibits A and B thereto; and (b) a Restricted Stock
Unit Award agreement dated February 19, 2018 reflecting performance-based
vesting requirements and including Exhibits A and B thereto (collectively, the
“PSU Awards” and collectively with the RSU Awards, the “LTIP Awards”); and
WHEREAS, other than as set forth above, or pursuant to the Frank’s Executive
Deferred Compensation Plan, Amended and Restated Effective January 1, 2009 (the
“EDC Plan”), the Frank’s International N.V. Employee Stock Purchase Plan (the
“ESPP”), the Participation Agreement under the FINV Executive Change-in-Control
Severance Plan (the “Participation Agreement”), or the qualified retirement plan
of FINV, there are no other material agreements or understandings among the
Parties regarding Executive’s employment status, compensation, or benefits; and
WHEREAS, from the Advisory Commencement Date (as defined below) through the
Separation Date, Executive will provide services to the Company as Executive
Advisor to the Company’s Chief Executive Officer (the “CEO”); and
WHEREAS, as of the Separation Date (as defined below), Executive will no longer
be employed by the Company or any of the other FINV Entities; and
WHEREAS, following the Separation Date Executive will remain eligible to receive
benefits and payments pursuant to the terms of the Confidentiality Agreement
including, for the avoidance of doubt, salary continuation and payment of a
short-term incentive bonus; and


1



--------------------------------------------------------------------------------





WHEREAS, the Parties wish for Executive to be eligible to receive certain
payments upon his separation from service with the Company on the Separation
Date, which payments are in addition to other payments to which Executive may be
entitled upon a separation from service with the Company (it being understood
that should Executive’s employment with the Company be terminated without cause
prior to the Separation Date Executive will remain eligible to receive the
benefits to which he may be entitled notwithstanding this Agreement), and are
conditioned upon Executive’s entry into this Agreement and Exhibit A hereto in
the time provided to do so and compliance with the terms herein.
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Executive, the Company, and FINV, the Parties hereby agree as
follows:
1.     Advisor to the Chief Executive Officer. The parties acknowledge and agree
that Executive will cease providing services to the Company in his current role
as President, Tubular Running Services and will begin providing services to the
Company as Executive Advisor to the CEO effective as of 9:00 am Houston, Texas
time on June 13, 2018 (the “Advisory Commencement Date”). The period of time
from the Advisory Commencement Date through the Separation Date (as defined
below) is known herein as the “Interim Period.” Executive will continue to
receive salary and be eligible for employee benefits through the Interim Period
at the same rate and in the same form he received salary and employee benefits
were received prior to the Advisory Commencement Date.
2.     Separation from Employment. The Parties acknowledge and agree that
Executive’s employment with the Company will end as of 5:00 pm Houston, Texas
time on December 31, 2018 (the “Separation Date”). As of the Separation Date,
Executive will no longer be employed by any FINV Entity. Effective as of the
Separation Date, Executive will be deemed to have automatically resigned from,
and to have been removed from, all positions, posts, offices and assignments
with the Company, FINV, and all other FINV Entities. Executive acknowledges
that, from and after the Separation Date, he shall have no authority to, and
shall not, act as an employee or agent of, or in any other capacity with respect
to any FINV Entity.
3.     Separation Payments. Provided that Executive (i) executes and delivers to
the Company, care of Michael C. Kearney (President and Chief Executive Officer),
an executed copy of this Agreement so that it is received by Mr. Kearney no
later than 3:00 pm CDT on June 12, 2018; (ii) remains employed by the Company
until the Separation Date; (iii) satisfies the terms of this Agreement and all
other agreements between Executive and any FINV Entity; and (iv) executes on or
after the Separation Date and delivers to Mr. Kearney the General Release of
Claims attached hereto as Exhibit A (the “Confirming Release”) so that it is
received by Mr. Kearney no later than the close of business on the date that is
21 days after the Separation Date (the “Release Delivery Deadline”), and does
not revoke his acceptance of the Confirming Release in the manner provided for
in the Confirming Release, then:


2



--------------------------------------------------------------------------------





(a)    Cash Severance. In addition to any cash amounts due pursuant to the terms
of the Confidentiality Agreement, the Company shall also pay to Executive (i) a
lump sum cash payment equal to $15,000, which lump sum payment will be paid,
less applicable taxes, as soon as administratively feasible following the
effectiveness of the Confirming Release and no later than 60 days following the
Separation Date; and (ii) a lump sum cash payment equal to $100,000 which lump
sum payment will be paid, less applicable taxes, on the same date as the final
salary continuation payment due to Executive pursuant to the terms of the
Confidentiality Agreement.
(b)    Long-Term Incentive Plan Awards. With respect to the LTIP Awards, the
Parties agree that the Parties will enter into a Special Vesting Agreement,
attached hereto as Exhibit B (the “Special Vesting Agreement”), pursuant to
which the LTIP Awards will continue to vest following the Separation Date
pursuant to the terms of the LTIP Awards and the Special Vesting Agreement; and
(c)    Health Care Coverage. In lieu of the Company providing continued coverage
(the “COBRA Coverage”) to Executive and his qualifying dependents under its
medical benefit plans pursuant to the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) following the Separation Date, the Company shall pay to Executive
a lump sum cash payment, less applicable taxes, equal to $18,000 no later than
30 days following the Separation Date.
Executive acknowledges that the payments and benefits described in this Section
3 are in addition to the salary continuation, individual short-term incentive
payment and any other benefits to which Executive may otherwise be entitled upon
his separation pursuant to the terms of the Confidentiality Agreement. Executive
understands and acknowledges that any payments under this Section 3 which are
classified as “nonqualified deferred compensation” for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) shall be
subject to the provisions of Section 12 below.
4.     Non-Disparagement. Executive shall refrain from any criticisms or
disparaging comments about any of the FINV Entities or any of their respective
officers, directors, or employees; provided, however, that this obligation shall
be subject to Section 6 below and shall not apply to or restrict the
communication of information by Executive to any state or federal law
enforcement or other Government Agency (as defined below) or testimony or
disclosure compelled or required by law or regulation or process of law. The
Company agrees to instruct its human resources and executive officers to refrain
from any criticisms or disparaging comments about Executive. Furthermore, the
parties agree that the obligation of this Section 4 shall not apply to or
restrict the communication of information to any state or federal law
enforcement or other Government Agency or testimony or disclosure compelled or
required by law or regulation or process of law. The rights afforded under this
Section 4 are in addition to any and all rights and remedies otherwise afforded
by applicable law.


3



--------------------------------------------------------------------------------





5.    Non-Disclosure of Confidential Information. Executive acknowledges that he
has had access to confidential information, training, and goodwill of the
Company and other FINV Entities while employed by the Company, including
non-public information concerning the business or affairs of the FINV Entities
or their customers, suppliers, contractors, subcontractors, agents or
representatives. Executive affirms he will adhere to all terms regarding
non-disclosure and protection of such confidential information as set forth in
and for the longest duration required by any of (a) Exhibit A of the
Participation Agreement, (b) Exhibit A of the RSU Awards, (c) Exhibit B of the
PSU Awards, (d) the Confidentiality Agreement, (e) the Special Vesting
Agreement, and (f) any other agreement with the Company or any other FINV Entity
relating to confidentiality, non-disclosure, non-solicitation, or
non-competition (collectively, the “Restrictive Covenant Agreements”).
6.    Protected Disclosures, Reporting to Government Agencies. Nothing in this
Agreement (or in any other agreement between Executive and a FINV Entity) shall
prevent Executive from filing a charge or complaint or making a disclosure or
report of possible unlawful activity, including a challenge to the validity of
this Agreement, with any governmental agency, including but not limited to the
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), the Securities and Exchange Commission (“SEC”), the Occupational
Safety and Health Administration (“OSHA”), or any other self-regulatory
organization or any other federal or state regulatory authority (collectively,
“Government Agencies”). Nothing in this Agreement (or any other agreement
between Executive and an FINV Entity) will prevent Executive from: (a) making a
good faith report of possible violations of applicable law to any Government
Agency or (b) making disclosures to any Government Agency that are protected
under the whistleblower provisions of applicable law, in each case, without
notice to any FINV Entity. Nothing in this Agreement limits Executive’s right,
if any, to receive an award for information provided to the SEC or any other
Government Agency. Further, nothing herein shall prevent Executive from making a
disclosure of a trade secret that: (i) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Further, an individual who files a lawsuit for retaliation by an employer of
reporting a suspected violation of law may disclose a trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (1) files any document containing the trade secret
under seal and (2) does not disclose the trade secret, except pursuant to court
order. This Agreement does not impose any condition precedent (such as prior
disclosure to the Company), any penalty, or any other restriction or limitation
adversely affecting Executive’s rights regarding any Governmental Agency
disclosure, report, claim or investigation. For the avoidance of doubt,
Executive understands that nothing in this Agreement shall be construed as
prohibiting truthful testimony in any formal or informal interviews or
proceedings with law enforcement officials.


4



--------------------------------------------------------------------------------





7.    Non-Competition/Non-Solicitation/Non-Interference. Executive acknowledges
that, following both the Advisory Commencement Date and the Separation Date, he
will remain subject to the promises not to compete with the Company or its
affiliates, and not to solicit or interfere with the Company’s or its
affiliates’ relationships with its customers or employees as set forth in the
Restrictive Covenant Agreements. For the avoidance of doubt, the term “planned
(future) bids, projects, contracts, and relationships with its customers and
potential customers” in Section 3.1 of the Confidentiality Agreement includes
(a) any new business line that had been, or was being, reviewed on or before the
Separation Date as part of the Company’s strategic plan, including but not
limited to any plans relating to the Company’s tubular running services, tubular
products and fabrication, drilling tools, or Blackhawk tools and/or services or
(b) any planned or future bids, projects, contracts, or relationships for which
Executive had any responsibilities or duties or about which Executive received
or obtained any Confidential Information, and in each case with respect to
clauses (a) and (b), which the Company or any of its affiliates has decided to
pursue, or in which the Company or any of its affiliates has made material plans
or taken demonstrable steps to engage. Effective as of the end of the Release
Revocation Period (as defined in the Confirming Release), the Restrictive
Covenant Agreements will be modified to provide that the “Restricted Period” (as
defined in the LTIP Awards and the Confidentiality Agreement) and the
“Prohibited Period” (as defined in the Participation Agreement), as such terms
apply to the covenants not to compete, shall mean the term beginning on the date
Executive became employed by the Company and ending on the date that is
twenty-four (24) months after the Separation Date, subject to any suspension or
tolling provisions thereunder. All other terms of the Restrictive Covenant
Agreements, including but not limited to the Restricted Period or Prohibited
Period, as applicable, to covenants not to solicit officers, employees,
customers, contractors, vendors, or suppliers, will remain unchanged.
8.    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from all payments made pursuant to this Agreement all federal, state,
local, and other taxes and withholdings as may be required pursuant to any law
or governmental regulation or ruling.
9.    Affiliate. As used in this Agreement, the term “affiliate” or
“affiliated,” as used with respect to a particular person or entity, shall mean
any other person or entity which owns or controls, is owned or controlled by, or
is under common ownership or control with, such particular person or entity.
10.    Entire Agreement. This Agreement (including all Exhibits hereto), the
Release and the Confidentiality Agreement and the Restrictive Covenant
Agreements constitute the entire agreement and understanding concerning
Executive’s separation from service with the Company or any other FINV Entity on
the Separation Date, and the other subject matters addressed herein amongst the
Parties, and supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matters
hereof; provided, however, that this Agreement does not replace or alter in any
way any obligations Executive owes to the


5



--------------------------------------------------------------------------------





Company under applicable laws, or owed under any agreements regarding
confidentiality, non-disclosure, non-solicitation, non-competition, duties of
loyalty or fiduciary duty, to the extent that such obligations are not in
conflict with, or inconsistent with, Executive’s obligations under this
Agreement. Applicable laws may include, but are not limited to, state laws
protecting company trade secrets or other confidential information; provided,
further, that this Agreement does not supersede nor replace any of the Company’s
and/or one of more FINV Entities’ tax qualified retirement plans, the EDC Plan
nor the ESPP, all of which shall remain in full force and effect in accordance
with their terms and conditions.
11.    Release of Claims.
(a)    For good and valuable consideration, including the Company’s and FINV’s
entry into this Agreement, Executive hereby forever releases and discharges the
Company, each of the other FINV Entities, and each of their respective parents,
subsidiaries, predecessors, successors, assigns or affiliated entities, along
with each of the foregoing entities’ respective owners, stockholders, partners,
officers, directors, members, managers, employees, agents, attorneys,
successors, administrators, insurers and benefit plans and the trustees and
fiduciaries of such plans, in their personal and representative capacities
(collectively the “Company Parties”), from, and Executive hereby waives, any and
all claims, demands, liabilities and causes of action, whether statutory or
common law, including, but not limited to, any claim for salary, benefits,
payments, expenses, costs, damages, penalties, compensation, remuneration,
contractual entitlements; and all claims or causes of action relating to any
matter occurring on or prior to the date that Executive executes this Agreement,
including, without limitation, ((1) any alleged violation of: (1) Title VII of
the Civil Rights Act of 1964, as amended; (2) the Civil Rights Act of 1991;
(3) Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; (4) the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); (5) the Immigration Reform Control Act, as amended; (6) the Americans
with Disabilities Act of 1990, as amended; (7) the Occupational Safety and
Health Act, as amended; (8) the Family and Medical Leave Act of 1993, as
amended; (9) the Texas Labor Code (specifically including the Texas Payday Law
the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the
Texas Whistleblower Act) and amendments to those laws; (10) any other local,
state or federal anti-discrimination or anti-retaliation law; (11) any other
local, state or federal law, regulation or ordinance; ((1) any public policy,
contract, tort, or common law claim; ((1) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in the matters referenced
herein; and ((1) any and all claims Executive may have arising as the result of
any alleged breach of any employment agreement, the Frank’s International N.V.
2013 Long-Term Incentive Plan (and any award granted thereunder) or any other
contract, incentive compensation plan or agreement, or other compensation plan
or agreement with any Company Party (collectively, the “Released Claims”). This
Release is not intended to indicate that any such claims exist or that, if they
do exist, they are meritorious. Rather, Executive is simply agreeing that, in
exchange for the consideration received by him through this Release, any and all
potential claims of this nature that Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived.


6



--------------------------------------------------------------------------------





(b)    Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim, including a
challenge to the validity of the Release with the Equal Employment Opportunity
Commission (“EEOC”) or comparable state or local agency, or participating in (or
cooperating with) any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
he is waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC or comparable state or local agency proceeding
or subsequent legal actions. Further, in no event shall the Released Claims
include any claim which arises after the date this Agreement is executed by
Executive or any claim to any vested benefits under an employee benefit plan
governed by ERISA or for benefits under the Texas Labor Code for unemployment
compensation. Nothing in this Agreement limits Executive’s right, if any, to
receive an award for information provided to the SEC or any other Government
Agency.
12.    Section 409A Compliance. It is intended that the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A and as provided
under Treasury Regulations sections 1.409A-1(b)(4), 1.409A- 1(b)(5), and
1.409A-(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent any amount paid
under this Agreement is subject to Section 409A, the commencement of payment or
provision of any payment or benefit under this Agreement shall be deferred to
the minimum extent necessary to prevent the imposition of any excise taxes or
penalties on the Company or Executive. Although the Company shall use its good
faith best efforts to avoid the imposition of taxation, interest, and penalties
under Section 409A, the tax treatment of the benefits provided under this
Agreement is not warranted or guaranteed. Neither the Company, its affiliates,
nor their respective directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Executive or other taxpayer as a result of the Agreement.
13.    Return of Company Property. Executive agrees that on or prior to the
Separation Date he will return to the Company all property (including property
purchased or paid for by the Company that is in Executive’s possession, custody
or control) which belongs to the Company or any other FINV Entity, including any
keys, access cards, computers, cell phones, pagers, or other equipment and any
FINV Entity records, files, data, and documents (whether on a work or personal
computer, in electronic format or otherwise, unaltered and unmodified, and
whether confidential in nature or not). Executive shall immediately report to
the Company any passwords for Executive’s computer or other access codes for
anything associated with Executive’s employment with Company or affiliation with
any FINV Entity.
14.    Post-Employment Cooperation. Executive agrees to make reasonable efforts
to assist the Company and the other FINV Entities after his separation from
employment, including but not limited to: (i) assisting with issues that arise
after separation from employment and (ii) assisting with any legal proceeding,
governmental inquiry, investigation, lawsuit, or claim involving matters
occurring during his employment with the Company (a “Proceeding”). These duties
include responding to inquiries from the Company and its designees, providing
relevant information or documents, as well as providing truthful testimony at
interviews, depositions, or hearings, as requested by the Company or required by
subpoena. The Company agrees to reimburse Executive


7



--------------------------------------------------------------------------------





for all of Executive’s reasonable costs and out-of-pocket expenses associated
with his cooperation and assistance in a Proceeding, including reasonable
attorneys’ fees and travel expenses; provided, however, that nothing in this
Section 14 shall require the Company to reimburse Executive for any personal
attorneys’ fees incurred in connection with any Proceeding relating to
Executive’s illegal or wrongful conduct.
15.    Injunctive Relief. Because of the difficulty of measuring economic losses
to the Company and other FINV Entities as a result of a breach of the covenants
in Sections 4, 5, or 7, and because of the immediate and irreparable damage that
would be caused to the Company or other FINV Entities for which they would have
no other adequate remedy, Executive agrees that the Company shall be entitled to
enforce the foregoing covenants, in the event of a breach or threatened breach,
by injunctions and restraining orders and that such enforcement shall not be the
Company’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company at law and equity.
16.    No Waiver. No failure by any Party at any time to give notice of any
breach by another Party of, or to require compliance with, any condition or
provision of this Agreement shall (a) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (b) preclude insistence upon strict compliance in the future.
17.    Applicable Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and interpreted under the laws of the State of Texas without regard
to conflict of laws. The Parties agree that any dispute concerning this
Agreement shall be brought only in a court of competent jurisdiction in Harris
County, Texas, unless another forum or venue is required by law. BOTH THE
COMPANY AND EXECUTIVE HEREBY EXPRESSLY ACKNOWLEDGE AND AGREE TO WAIVE THEIR
RIGHTS TO A TRIAL BY JURY OF ANY OR ALL ISSUES ARISING UNDER OR CONNECTED WITH
THIS AGREEMENT AND KNOWINGLY AND VOLUNTARILY CONSENT TO TRIAL BY A JUDGE.
18.    Severability; Modification. The Company, FINV, and Executive hereby agree
that any term or provision of this Agreement that renders such term or provision
or any other term or provision hereof invalid or unenforceable in any respect
shall be severable and shall be modified or severed to the extent necessary to
avoid rendering such term or provision invalid or unenforceable, and such
modification or severance shall be accomplished in the manner that most nearly
preserves the benefit of the Parties’ bargain hereunder.
19.    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
20.    Third-Party Beneficiaries. Each FINV Entity that is not a signatory
hereto shall be a third-party beneficiary of Executive’s covenants,
representations, and release of claims set forth in this Agreement, including
Exhibit A hereto.


8



--------------------------------------------------------------------------------





21.    Interpretation. Titles and headings to Sections hereof are for the
purpose of reference only and shall in no way limit, define or otherwise affect
the provisions hereof. The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or.” The words “herein”, “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement
(including all Exhibits) and not to any particular provision hereof. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any Party, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by each of the Parties hereto and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the Parties.
22.    Executive’s Representations. Executive expressly acknowledges and agrees
that he is not entitled to any severance amount or other consideration set forth
in Section 3 of the Agreement or Section 11 of the Confidentiality Agreement but
for his satisfaction of the terms of this Agreement. Executive further
acknowledges and agrees that he has been paid in full all long-term or
short-term incentive compensation that he is owed or could be owed other than
amounts due pursuant to the terms of this Agreement, the Special Vesting
Agreement, or the Confidentiality Agreement. Executive further acknowledges and
agrees that he has received all leaves (paid and unpaid) to which he has been
entitled to receive from each FINV Entity and that, with the exception of any
base salary that Executive may be owed for the pay period in which he signs this
Agreement, he has been paid all wages, bonuses, compensation and other sums that
he has been owed by any FINV Entity.
23.    Amendment. This Agreement may not be changed orally but only by an
agreement in writing agreed to and signed by all Parties; provided, however,
that the Company may, with prospective or retroactive effect, amend this
Agreement at any time (to the extent Executive is not adversely affected by such
amendment), if determined to be necessary, appropriate or advisable in response
to administrative guidance issued under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or to comply with the provisions of
Section 409A of the Code.


[Signatures begin on the following page]




9



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
dates set forth beneath their names below, effective for all purposes as of the
Separation Date.
FRANK’S INTERNATIONAL, LLC


By:     /s/ Michael C. Kearney
Name: Michael C. Kearney
Title: President


Date: June 12, 2018    




FRANK’S INTERNATIONAL N.V.


By:     /s/ Michael C. Kearney
Name: Michael C. Kearney
Title: Chairman, President and Chief Executive Officer


Date: June 12, 2018    


EXECUTIVE


/s/ Burney J. Latiolais, Jr.    
Burney J. Latiolais, Jr.


Date:     June 12, 2018                    


ACKNOWLEDGED BY:


BOARD OF SUPERVISORY DIRECTORS
FRANK’S INTERNATIONAL N.V.
    


By:     /s/ Robert W. Drummond
Name: Robert W. Drummond
Title:
Supervisory Director and Chairman of the Compensation Committee    

Board of Supervisory Directors
Date:     June 29, 2018





--------------------------------------------------------------------------------








EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims (the “Confirming Release”) is executed by Burney
J. Latiolais, Jr. (“Executive”) and is that certain Confirming Release
referenced in the Transition and Separation Agreement (the “Separation
Agreement”) entered into by and among Executive, Frank’s International, LLC (the
“Company”), and Frank’s International N.V. (“FINV”). Capitalized terms used in
this Confirming Release and not otherwise defined shall have the meaning given
such terms in the Separation Agreement.
1.    Satisfaction of Obligations; Receipt of Leaves, Bonuses and Other
Compensation. Executive expressly acknowledges and agrees that he is not
entitled to any severance amount or other consideration set forth in Section 3
of the Separation Agreement or Section 11 of the Confidentiality Agreement but
for his entry into this Confirming Release (and non-revocation in the time
provided to do so as set forth in Section 5 below). Executive further
acknowledges and agrees that he has been paid in full all long-term or
short-term incentive compensation that he is owed or could be owed other than
amounts due pursuant to the terms of the Special Vesting Agreement and the
Confidentiality Agreement. Executive further acknowledges and agrees that he has
received all leaves (paid and unpaid) to which he has been entitled to receive
from each FINV Entity and that, with the exception of any base salary that
Executive may be owed for the pay period in which the Separation Date occurred,
he has been paid all wages, bonuses, compensation and other sums that he is owed
and has been owed by any FINV Entity.
2.     Complete Release of Claims.
(a)    For good and valuable consideration, including the Company’s agreement to
provide the consideration set forth in Sections 3 of the Agreement and Section
11. 1 of the Confidentiality Agreement (and any portion thereof), Executive
hereby forever releases and discharges the Company, each of the other FINV
Entities, and each of their respective parents, subsidiaries, predecessors,
successors, assigns or affiliated entities, along with each of the foregoing
entities’ respective owners, stockholders, partners, officers, directors,
members, managers, employees, agents, attorneys, successors, administrators,
insurers and benefit plans and the trustees and fiduciaries of such plans, in
their personal and representative capacities (collectively the “Confirming
Release Company Parties”), from, and Executive hereby waives any and all claims,
demands, liabilities and causes of action, whether statutory or common law,
including, but not limited to, any claim for salary, benefits, payments,
expenses, costs, damages, penalties, compensation, remuneration, contractual
entitlements; and all claims or causes of action relating to any matter
occurring on or prior to the date that Executive executed this Release,
including, without limitation, (i) any alleged violation of: (1) Title VII of
the Civil Rights Act of 1964, as amended; (2) the Civil Rights Act of 1991;
(3) Sections 1981 through 1988 of Title 42 of the United







--------------------------------------------------------------------------------







States Code, as amended; (4) the Employee Retirement Income Security Act of
1974, as amended; (5) the Immigration Reform Control Act, as amended; (6) the
Americans with Disabilities Act of 1990, as amended; (7) the Texas Labor Code
(specifically including the Texas Payday Law the Texas Anti-Retaliation Act,
Chapter 21 of the Texas Labor Code, and the Texas Whistleblower Act) and
amendments to those laws; (8) the Occupational Safety and Health Act, as
amended; (9) the Family and Medical Leave Act of 1993, as amended; (10) the Age
Discrimination in Employment Act of 1967, as amended (including as amended by
the Older Workers Benefit Protection Act); (11) any local, state or federal
anti-discrimination or anti-retaliation law; (12) any other local, state or
federal law, regulation or ordinance; (ii) any public policy, contract, tort, or
common law claim; (iii) any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in the matters referenced herein; and
(iv) any and all claims Executive may have arising as the result of any alleged
breach of any employment agreement, the Frank’s International N.V. 2013
Long-Term Incentive Plan (and any award granted thereunder) or any other
contract, incentive compensation plan or agreement, or other compensation plan
or agreement with any Company Party (collectively, the “Confirming Released
Claims”). This Confirming Release is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious. Rather, Executive
is simply agreeing that, in exchange for the consideration received by him as a
result of his execution of this Confirming Release, any and all potential claims
of this nature that Executive may have against the Confirming Release Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived.
(b)    Notwithstanding this release of liability, nothing in this Confirming
Release prevents Executive from filing any non-legally waivable claim, including
a challenge to the validity of the Release with the Equal Employment Opportunity
Commission (“EEOC”) or comparable state or local agency, or participating in (or
cooperating with) any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
he is waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC or comparable state or local agency proceeding
or subsequent legal actions. Further, in no event shall the Confirming Released
Claims include any claim which arises after the date this Confirming Release is
executed by Executive, including: (i) any claim to enforce Executive’s rights
under the Separation Agreement or the Confidentiality Agreement; or (ii) any
claim to any vested benefits under an employee benefit plan governed by ERISA or
for benefits under the Texas Labor Code for unemployment compensation. Nothing
in this Release limits Executive’s right, if any, to receive an award for
information provided to the SEC or any other Government Agency.
3.     Executive’s Representations. Executive represents, warrants and agrees
that as of the date on which Executive signs this Confirming Release, he has not
brought or joined any claims, appeals, complaints, charges, or lawsuits against
any of the Confirming Release Company Parties with any Government Agency or any
state or federal court or arbitrator for or with respect to a matter, claim, or
incident that occurred or arose out of one or more occurrences that took place
on


A-2



--------------------------------------------------------------------------------







or prior to the time at which Executive signs this Confirming Release and has
made no assignment, sale, delivery, transfer or conveyance of any rights he has
asserted or may have against any of the Confirming Release Company Parties with
respect to any Confirming Released Claim.
4.    Revocation Right. Notwithstanding the initial effectiveness of the
Confirming Release, Executive may revoke the delivery (and therefore the
effectiveness) of this Confirming Release within the seven-day period beginning
on the date Executive executes this Confirming Release (such seven-day period
being referred to herein as the “Release Revocation Period”). To be effective,
such revocation must be in writing signed by Executive and must be received by
the Company, care of Michael C. Kearney (President and Chief Executive Officer),
so that it is received by Mr. Kearney before 11:59 p.m. Houston, Texas time, on
the last day of the Release Revocation Period. If an effective revocation is
delivered in the foregoing manner and timeframe, then no consideration shall be
provided to Executive pursuant to Section 3 of the Separation Agreement or
Section 11 of the Confidentiality Agreement, and this Confirming Release shall
be of no force or effect and shall be null and void ab initio.
4.     Additional Acknowledgments. Executive acknowledges that:
(a)    Executive has been, and hereby is advised in writing, to discuss this
Release with an attorney of his choosing before signing the Confirming Release
and has had adequate opportunity to do so;
(b)    Executive has carefully read and considered this Confirming Release and
has had at least twenty-one (21) days to consider it before signing it;
(c)    Executive fully understands the final and binding effect of the
Separation Agreement and the Confirming Release; the only promises made to
Executive to sign the Separation Agreement and the Confirming Release are those
stated herein; and Executive is signing this Confirming Release knowingly,
voluntarily, and of his own free will, and Executive understands and agrees to
each of the terms of the Separation Agreement and this Confirming Release;
(d)    The only matters relied upon by Executive and causing Executive to sign
the Separation Agreement and the Confirming Release are the provisions set forth
in writing within the four corners of the Separation Agreement (including this
Confirming Release);
(e)    Executive agrees and acknowledges that he is receiving, as a result of
his execution of this Confirming Release, consideration in addition to anything
of value to which he is already entitled; and
(f)    No Confirming Release Company Party has provided any tax or legal advice
regarding the Separation Agreement or this Confirming Release, and Executive has
had the opportunity to receive sufficient tax and legal advice from advisors of
Executive’s own choosing


A-3



--------------------------------------------------------------------------------







such that Executive enters into this Confirming Release with full understanding
of the tax and legal implications thereof.






A-4



--------------------------------------------------------------------------------










Executive knowingly and voluntarily enters into this Confirming Release on the
date by his signature below.


EXECUTIVE


        
Burney J. Latiolais, Jr.


Date: ____________________________________









